Exhibit 10.2

 

December 31, 2006

 

Re:                               Letter Agreement Regarding Warrant Agreement
(the “Letter Agreement”)

 

To Advanced Cell Technology:

 

Reference is made to the Warrant Agreement, dated September 30, 2004 and October
30, 2004, respectively, (collectively, the “Warrant Agreement”), among Advanced
Cell Technology, Inc. (the “Company”) and the undersigned (the “Holder”).

 

1.           Amendment to Warrant Agreement. The Company and the Holder hereby
agree that, upon execution of this Letter Agreement, the Warrant Agreement will
be deemed amended in accordance with the following:

 

(a)           Extension of Exercise Period. The period during which the Holder
is entitled to exercise its Warrant Agreement shall be extended until December
31, 2010.

 

(b)          Adjustment of Exercise Price Upon Change of Control. In the event
of a Change of Control (as defined in the Company’s stock incentive plan)
following the date hereof but prior to February 1, 2009 (the “Lock-Up Expiration
Date”), the Exercise Price of the Warrant Agreement shall be adjusted to $.25.

 

2.           Lock-Up. In order to induce the Company to extend the period during
which the Holder is entitled to exercise its Warrant Agreement and for other
good and valuable consideration, from the date hereof until the Lock-Up
Expiration Date, the Holder will not (i) exercise or attempt to exercise, in
whole or in part, the Warrant Agreement, or (ii) offer, transfer, sell, contract
to sell, pledge or otherwise dispose of, (or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Holder or any affiliate of the Holder or any
person in privity with the Holder or any affiliate of the Holder), directly or
indirectly. In order to enforce this covenant, the Company will impose
irrevocable stop-transfer instructions preventing the transfer agent from
effecting any actions in violation of this agreement.

 

Notwithstanding any other provision in the Warrant Agreement or this Letter
Agreement, in the event of a Change of Control (as that term is defined in the
Company’s stock incentive plan), following the date and during the term of this
Letter Agreement, the Company and the Holder hereby agree that the lock up
provisions contained in this Section 2 will be suspended and, in accordance with
Section 1(b) above, the Holder shall be entitled to exercise the Warrant
Agreement at an Exercise Price of $0.25.

 

3.           Miscellaneous.

 

(a)           The Holder acknowledges that the execution, delivery and
performance of this Letter Agreement is a material inducement to the Company to
approve of the extension of

 

--------------------------------------------------------------------------------


 

the period during which the Holder is entitled to exercise its Warrant
Agreement, and the Company shall be entitled to specific performance of my
obligations hereunder. The Holder hereby represents that the Holder has the
power and authority to execute, deliver and perform this Letter Agreement, that
the Holder has received adequate consideration therefor.

 

(b)          This Letter Agreement may not be amended or otherwise modified in
any respect without the written consent of each of the Company and the Holder.
This Letter Agreement shall be construed and enforced in accordance with the
laws of the State of California, without regard to the principles of conflicts
of laws.

 

(c)           The agreements set forth herein shall be effective with respect to
(i) the Warrant Agreement and (ii) all outstanding warrants of the same class
having a maturity date between September 1, 2006, and December 31, 2006,
provided that the holder of such other warrants executes an agreement
substantially in the form of this Letter Agreement.

 

2

--------------------------------------------------------------------------------


 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

HOLDER

 

/s/ Nancy Burrows

 

Signature

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

 

 

ADVANCED CELL TECHNOLOGY, INC.

 

 

 

 

 

 

By:

/s/ Ivan Wolkind

 

 

 

 

Name: Ivan Wolkind

 

 

 

 

Title: Vice President & Chief Accounting Officer

 

3

--------------------------------------------------------------------------------